Letton, J.,
dissenting.
Under the evidence in this case, I can see no legal reason for holding the employer liable. The opinion says: “The evidence shows beyond a question that the stagings were suitable and Avere properly constructed, and there is no defect in the materials or appliances furnished by the defendant.” These stagings were to be placed upon projecting lugs put in position in the wall by the men themselves. The plank furnished for the lugs was proper, suitable, and not defective. The evidence is undisputed that one of the lugs was set a little too far from the corner of the building by another carpenter — a fellow servant — and the corner of the platform which should have rested on it Avent down when Gundy stepped upon it.
*609The general rule as to scaffolds in other jurisdictions, and in this state.until this time (Stevens v. Howe, 28 Neb. 547), is that, “where the servant as part of his work is to construct a scaffold or other structure out of materials furnished by the employer, and the employer furnishes proper materials for that purpose, but the servant, by negligence either in putting the materials together or in selecting them, erects an unsafe appliance which results in injury to another servant, no. negligence can be imputed to the master and he is not liable for the injury. In such cases the master’s responsibility ends with the selection of suitable material and suitable men for the work.” 20 Am. & Eng. Ency. Law (2d ed.) 82. 2 Labatt, Master and Servant, sec. 614; Leishman v. Union Iron Works, 148 Cal 274, 3 L. R. A. n. s. 500, and note.
The placing of lugs and the raising of the staging were performed by the carpenters as a part of their regular duties. Each carpenter assumed the ordinary risks of the business, among which was the carelessness of his fellow servant. Under the undisputed facts, the accident was not the result of any negligence on the part of the master, and as the law stood at that time no liability existed on his part. Since this occurrence the legislature, recognizing and realizing the unsatisfactory condition of the existing law, in the exercise of the police power, has wisely taken steps to protect workmen on such structures by the enactment of a law requiring safeguards. It is to be regretted that the act was not in force when this accident occurred. As the law then stood the employer was not liable.
Babnes and Root, JJ., concur' in this dissenting opinion.